DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Onimaru et al. (US 2012/0025642 A1) in view of Horii et al. (US 2016/0261158 A1) and Iida et al. (CN 208571743).
RE claim 1, Onimaru teaches a rotor structure 10 of an electric motor 100 (Fig.1 and ¶ 36), comprising: a rotor 10 fixed to a motor shaft 58 and rotating integrally with the motor shaft 58; and a stator 50 fixed around the rotor 10, wherein the rotor 10 comprises a cylindrical rotor core 11 (¶ 38) coaxially fixed to the motor shaft 58; a pair of ring-shaped end surface plates 29 disposed facing two axial end surfaces of the rotor core 11; and permanent magnets 21 respectively housed in a plurality of slots penetrating an outer peripheral portion of the rotor core 11 in an axial direction (Figs.1, 2), and a plurality of openings (29a, 44) (Figs.2, 7, 8) in which the permanent magnets 13 are exposed (via communication space 42) are formed in a circumferential direction in an outer peripheral portion of one of the end surface plates 29 (Fig.2, 7), and a ring-shaped cover 25 that covers the openings (29a, 44) is attached to an outer end surface of the outer peripheral portion of the end surface plate 29 (see Fig.8).

Onimaru does not teach:
the rotor core press-fitted to the motor shaft,
the cover detachably attached to the end plate.

RE (i) above, Horii teaches rotor core 13 press-fitted to the motor shaft 12 (¶ 20), doing so allows the core and shaft to be properly fixed and/or reliably integrated during rotation of the rotor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onimaru by having the rotor core press-fitted to the motor shaft, as taught by Horii, for the same reasons as discussed above.

RE (ii) above, it is noted that the cover 32 is capable to be detached from the end plate using any suitable tool. If the prior art structure is capable of performing the function as claimed, then it meets the claim.
Nevertheless, Iida teaches cover 32 is detachably attached to the end surface plate 122 (see translation page 5 1st ¶ and Fig.11). Iida further suggests that the component can be integrally form or detachably formed. The detachable parts can be preferable because it can be easy to replace and/or repair.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onimaru in view of Horii by having the cover to be detachable connected to the end plate, as suggested by Iida, for the same reasons as discussed above.
Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, '168 USPQ 177, 179. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)

RE claim 3/1, Onimaru in view of Horii and Iida has been discussed above. Onimaru further teaches a cutout 48 is formed on a part of an outer peripheral edge of the cover 25 (Figs.2, 3).

Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, a flange part protrudes integrally on an outer peripheral edge of one of the end surface plates to which the cover is attached, an outer periphery of the cover is spline-fitted to an inner periphery of the flange part, and the cover is locked by a locking tool that engages with the inner periphery of the flange part of the end surface plate.
Claims 4, 6 and 8 are allowable for their dependency on claim 1.
	RE claim 5/1, the prior-art does not teach, inter alia, an inner peripheral edge portion of the cover is bent outward in the axial direction, an opening gap is formed gap penetrates the motor shaft in a direction perpendicular to an axis.
RE claim 7/3, the prior-art does not teach, inter alia, an inner peripheral edge portion of the cover is bent outward in the axial direction, an opening gap is formed between a bent part and one of the end surface plates, an oil passage penetrating the rotor core in the axial direction is open in the opening gap, and an oil hole that is open toward the opening gap penetrates the motor shaft in a direction perpendicular to an axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834